UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4173

WALLACE ANTHONY GAITHER,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4174

WALLENE ANTOINETTE GAITHER,
Defendant-Appellant.

Appeals from the United States District Court
for the Middle District of North Carolina, at Durham.
Frank W. Bullock, Jr., District Judge.
(CR-98-202)

Submitted: May 31, 2000

Decided: August 14, 2000

Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Walter L. Jones, Greensboro, North Carolina; Edwin C. Walker, Act-
ing Federal Public Defender, G. Alan DuBois, Assistant Federal Pub-
lic Defender, Raleigh, North Carolina, for Appellants. Walter C.
Holton, Jr., United States Attorney, Robert A. J. Lang, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

A jury convicted Wallace Gaither and his twin sister Wallene Gai-
ther of conspiracy to distribute cocaine base. Both Wallace and Wal-
lene appeal their convictions and sentences. We affirm.

Wallace Gaither asserts the district court erred in denying his
motion to suppress cocaine base found in his vehicle after he was
arrested on a civil warrant. We review de novo the legal determina-
tions underlying a decision on a motion suppress. See Ornelas v.
United States, 517 U.S. 690, 691 (1996); see also United States v.
Rusher, 966 F.2d 868, 873 (4th Cir. 1992). It is undisputed the officer
who arrested Wallace had a valid arrest order, and he informed Wal-
lace of this order. After arresting Wallace, the officer properly con-
ducted a search of his vehicle, including the passenger compartment,
incident to the lawful arrest. See New York v. Belton, 453 U.S. 454,
460 (1981) (extending search incident to lawful arrest to search of
passenger compartment of vehicle and any containers within passen-
ger compartment); see also United States v. McCraw, 920 F.2d 224,
228 (4th Cir. 1990) ("Incident to an automobile occupant's lawful
arrest, police may search the passenger compartment of the vehicle
and examine the contents of any containers found within the passen-
ger compartment."). Because the dangers inherent in arrests and not
the particular offense provide the justification for a search incident to
a lawful arrest, we find the search of Wallace's vehicle proper. There-
fore, the district court correctly denied the motion to suppress the
cocaine base seized during the search. See United States v. Robinson,
414 U.S. 218, 234 (1973).

                     2
Wallene Gaither argues the district court violated her right to com-
pulsory process by conducting the hearing on her motion for a new
trial when a witness for whom a subpoena was issued but not served
was not present. We find unpersuasive Wallene's speculative allega-
tions that Latasha Blackwell's failure to appear at the hearing required
the court to continue the hearing sua sponte. Wallene did not request
a continuance based on Blackwell's absence, did not object to pro-
ceeding with the hearing in her absence, and did not unambiguously
argue to the court that Blackwell had repudiated her trial testimony.
Furthermore, Wallene failed to establish she exercised due diligence
in securing Blackwell's attendance. In fact, the district court noted
that the addresses Wallene supplied for service of the subpoena on
Blackwell were incorrect. Accordingly, we find no error.

We therefore affirm the convictions and sentences of Wallace and
Wallene Gaither. We deny Wallace Gaither's pro se motions for an
extension of time to supplement the record and for substitution of
counsel. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                    3